United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1165
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Edward Swingen,                         *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 5, 2011
                                Filed: May 6, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Edward Swingen appeals the sentence the district court1 imposed after he pled
guilty to receipt and possession of child pornography, in violation of 18 U.S.C.
§ 2252(a)(2), (b)(1) and 18 U.S.C. § 2252A(a)(5)(B), (b)(2). Counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the reasonableness of Swingen’s sentence.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
        We conclude that the district court committed no procedural error in sentencing
Swingen, and that the court imposed a substantively reasonable sentence. See Gall
v. United States, 552 U.S. 38, 51 (2007) (in reviewing sentence, appellate court first
ensures that district court committed no significant procedural error, and then
considers substantive reasonableness of sentence under abuse-of-discretion standard);
United States v. Miles, 499 F.3d 906, 909-10 (8th Cir. 2007) (explaining that district
court’s awareness of defendant’s arguments precludes conclusion that court abused
its discretion in failing to consider them); United States v. Haack, 403 F.3d 997, 1004
(8th Cir. 2005) (describing ways in which court might abuse its discretion at
sentencing).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                         -2-